DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and  4-9 of U.S. Patent No. 11,405,019. Although the claims at issue are not identical, they are not patentably distinct from each other because:




17/830,219
11, 405, 019
1. A radio frequency filter, comprising: 
a substrate;
a piezoelectric plate having front and back surfaces, the back surface attached to the substrate, portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate;
a conductor pattern formed on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs) of a respective plurality of resonators, interleaved fingers of each IDT disposed on a respective diaphragm of the plurality of diaphragms, wherein
the conductor pattern connects the plurality of resonators in a matrix filter circuit comprising a first sub-filter and a second sub-filter, each sub-filter comprising two or more resonators from the plurality of resonators;





a first port and a second port, wherein
the two or more resonators of the first sub-filter are connected in series between the first port and the second port, and the two or more resonators of the second sub-filter are connected in series between the first port and the second port;


a first high-edge resonator, from the plurality of resonators, connected between the first port and ground; and a second high-edge resonator, from the plurality of resonators, connected between the second port and ground, wherein respective resonance frequencies of the first and second high-edge resonators are adjacent to a higher edge of the passband of the filter. 
1. A radio frequency filter, comprising:
 a substrate;
 a piezoelectric plate having front and back surfaces, the back surface attached to the substrate, portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate; and 
a conductor pattern formed on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs) of a respective plurality of resonators, interleaved fingers of each IDT disposed on a respective diaphragm of the plurality of diaphragms, wherein
 the conductor pattern connects the plurality of resonators in a matrix filter circuit comprising a first sub-filter and a second sub-filter, each sub-filter comprising two or more resonators from the plurality of resonators, wherein the piezoelectric plate and the plurality of IDTs are configured such that respective radio frequency signals applied to the IDTs excite respective shear primary acoustic modes in the respective diaphragms.

2. The filter of claim 1, further comprising: a first port and a second port, wherein the two or more resonators of the first sub-filter are connected in series between the first port and the second port, and the two or more resonators of the second sub-filter are connected in series between the first port and the second port.
	4. The filter of claim 3, further comprising: a first high-edge resonator, from the plurality of resonators, connected between the first port and ground; and a second high-edge resonator, from the plurality of resonators, connected between the second port and ground, wherein respective resonance frequencies of the first and second high-edge resonators are adjacent to a higher edge of the passband of the filter.  
2. The filter of claim 1, wherein the piezoelectric plate and the plurality of IDTs are configured such that respective radio frequency signals applied to the IDTs excite respective shear primary acoustic modes in the respective diaphragms.
1. A radio frequency filter, comprising: a substrate; a piezoelectric plate having front and back surfaces, the back surface attached to the substrate, portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate; and a conductor pattern formed on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs) of a respective plurality of resonators, interleaved fingers of each IDT disposed on a respective diaphragm of the plurality of diaphragms, wherein the conductor pattern connects the plurality of resonators in a matrix filter circuit comprising a first sub-filter and a second sub-filter, each sub-filter comprising two or more resonators from the plurality of resonators, wherein the piezoelectric plate and the plurality of IDTs are configured such that respective radio frequency signals applied to the IDTs excite respective shear primary acoustic modes in the respective diaphragms.

3. The filter of claim 1, wherein a first thickness of a first dielectric layer formed over the IDTs of the two or more resonators of the first sub-filter is different from a second thickness of a second dielectric layer formed over the IDTs of the two or more resonators of the second sub-filter.
5. A radio frequency filter, comprising: a substrate; a piezoelectric plate having front and back surfaces, the back surface attached to the substrate, portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate; and a conductor pattern formed on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs) of a respective plurality of resonators, interleaved fingers of each IDT disposed on a respective diaphragm of the plurality of diaphragms, wherein the conductor pattern connects the plurality of resonators in a matrix filter circuit comprising a first sub-filter and a second sub-filter, each sub-filter comprising two or more resonators from the plurality of resonators, wherein a first thickness of a first dielectric layer formed over the IDTs of the two or more resonators of the first sub-filter is different from a second thickness of a second dielectric layer formed over the IDTs of the two or more resonators of the second sub-filter.
4. The filter of claim 3, wherein the matrix filter circuit comprises a third sub-filter comprising two or more resonators from the plurality of resonators, and a third thickness of a third dielectric layer formed over the IDTs of the two or more resonators of the third sub-filter is different from the first thickness and the second thickness.
6. The filter of claim 5, wherein the matrix filter circuit comprises a third sub-filter comprising two or more resonators from the plurality of resonators, and a third thickness of a third dielectric layer formed over the IDTs of the two or more resonators of the third sub-filter is different from the first thickness and the second thickness.
5. The filter of claim 1, wherein each of the first and second sub-filters comprises: m resonators connected in series, where m is an integer greater than one; and m-1 capacitors, each capacitor connected from a junction between two of the m resonators and a common terminal.
7. A radio frequency filter, comprising: a substrate; a piezoelectric plate having front and back surfaces, the back surface attached to the substrate, portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate; and a conductor pattern formed on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs) of a respective plurality of resonators, interleaved fingers of each IDT disposed on a respective diaphragm of the plurality of diaphragms, wherein the conductor pattern connects the plurality of resonators in a matrix filter circuit comprising a first sub-filter and a second sub-filter, each sub-filter comprising two or more resonators from the plurality of resonators, wherein each of the first and second sub-filters comprises: m resonators connected in series, where m is an integer greater than one; and m-1 capacitors, each capacitor connected from a junction between two of the m resonators and a common terminal.
6. The filter of claim 5, wherein each of the m-1 capacitors of each sub-filter are metal- insulator-metal capacitors.
8. The filter of claim 7, wherein each of the m-1 capacitors of each sub-filter are metal-insulator-metal capacitors.
7. The filter of claim 5, wherein an inductor is connected from the common terminal to ground.
9. The filter of claim 7, wherein an inductor is connected from the common terminal to ground.


Allowable Subject Matter
Claims 8-20 are allowed.
With regards to claims 8-15, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the piezoelectric plate and the plurality of IDTs are configured such that respective radio frequency signals applied to the IDTs excite respective shear primary acoustic modes in the respective diaphragms. With regards to claims 16-20, the prior art of record does not disclose or fairly teach the  a first high-edge resonator connected from the first port to ground and a second high- edge resonator connected from the second port to ground, wherein each of the first and second high-edge resonators and the m resonators within the n sub-filters comprises: a piezoelectric plate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 20, 2022
/K.E.G/            Examiner, Art Unit 2843                                                                                                                                                                                            
/Samuel S Outten/             Primary Examiner, Art Unit 2843